326 F.2d 759
Warren H. WHEELER, a Minor, by J. H. Wheeler, his father and next friend, et al., and C. C. Spaulding, III, a Minor, by C. C. Spaulding, Jr., his father and next friend, et al., Appellees,v.DURHAM CITY BOARD OF EDUCATION, a body politic in Durham County, North Carolina, Appellant,
No. 9184.
United States Court of Appeals Fourth Circuit.
Argued January 20, 1964.
Decided January 27, 1964.

Appeal from United States District Court for the Middle District of North Carolina, at Durham; Edwin M. Stanley, Chief Judge.
Marshall T. Spears and Jerry L. Jarvis, Durham, N. C. (Spears, Spears & Barnes, and Watkins & Jarvis, Durham, N. C., on brief), for appellant.
James M. Nabrit, III, New York City (Jack Greenberg, Derrick A. Bell, New York City, Conrad O. Pearson, M. Hugh Thompson, William A. Marsh, Jr., J. H. Wheeler and F. B. McKissick, Durham, N.C., on brief), for appellees.
Before SOBELOFF, Chief Judge, and HAYNSWORTH, BOREMAN, BRYAN and J. SPENCER BELL, Circuit Judges, sitting en banc.
PER CURIAM:


1
The order of the District Court is affirmed as an appropriate interim decree. The School Board is at liberty to propose at any time a revised plan for desegregation, and the District Court is fully empowered to deal with it in accordance with this court's earlier opinion. Jeffers v. Whitley, 309 F.2d 621 (1962).


2
See also D.C., 210 F. Supp. 839, rev. 4 Cir., 309 F.2d 630.


3
Affirmed.